Ames, J.
The memorandum, affixed to the bill of parcels, expresses the consent of the owner that the defendant should have immediate possession of the stable, and should continue to occupy it, at a specified rent, and for a definite term of time. Although brief and informal therefore, it had the essential elements of a present demise. Staniforth v. Fox, 7 Bing. 590. Kabley v. Worcester Gas Light Co. 102 Mass. 392. Being accepted by the defendant, it gave him all the rights of a lessee. The paroi evidence that was admitted was competent and allowable for the purpose of identifying the subject matter of the contract, of proving the defendant’s acceptance of the lease, and his occupation as lessee, and also of proving that the “ house ” was a small building connected with and appurtenant to the stable, intended for the occupation of the person having charge of the horses, and substantially being a part of the stable as usually conducted. There was no error in the rulings of the court, and therefore the

Exceptions are overruled.